
	

114 HR 3498 IH: Human Cloning Prohibition Act of 2105
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3498
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2015
			Mr. Harris introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit human cloning.
	
	
 1.Short titleThis Act may be cited as the Human Cloning Prohibition Act of 2105. 2.FindingsCongress finds that—
 (1)some individuals have announced that they will continue attempts to clone human beings using the technique known as somatic cell nuclear transfer already used with limited success in sheep and other animals;
 (2)nearly all scientists agree that such attempts pose a massive risk of producing children who are stillborn, unhealthy, or severely disabled, and considered opinion is virtually unanimous that such attempts are therefore grossly irresponsible and unethical;
 (3)efforts to create human beings by cloning mark a new and decisive step toward turning human reproduction into a manufacturing process in which children are made in laboratories to preordained specifications and, potentially, in multiple copies;
 (4)because it is an asexual form of reproduction, cloning confounds the meaning of father and mother and confuses the identity and kinship relations of any cloned child, and thus threatens to weaken existing notions regarding who bears which parental duties and responsibilities for children;
 (5)because cloning requires no personal involvement by the person whose genetic material is used, cloning could easily be used to reproduce living or deceased persons without their consent;
 (6)creating cloned live-born human children (sometimes called reproductive cloning) necessarily begins by creating cloned human embryos, a process which some also propose as a way to create embryos for research or as sources of cells and tissues for possible treatment of other humans;
 (7)the prospect of creating new human life solely to be exploited and destroyed in this way has been condemned on moral grounds by many, including supporters of a right to abortion, as displaying a profound disrespect for life, and recent scientific advances with adult stem cells indicate that there are fruitful and morally unproblematic alternatives to this approach;
 (8)in order to be effective, a ban on human cloning must stop the cloning process at the beginning because—
 (A)cloning would take place within the privacy of a doctor-patient relationship; (B)the transfer of embryos to begin a pregnancy is a simple procedure; and
 (C)any government effort to prevent the transfer of an existing embryo, or to prevent birth once the transfer has occurred, would raise substantial moral, legal, and practical issues, so that it will be nearly impossible to prevent attempts at reproductive cloning once cloned human embryos are available in the laboratory;
 (9)the scientifically and medically useful practices of cloning of DNA fragments, known as molecular cloning, the duplication of somatic cells (or stem cells) in tissue culture, known as cell cloning, and whole-organism or embryo cloning of nonhuman animals are appropriate uses of medical technology;
 (10)in the preamble to the 1998 Additional Protocol on the Prohibition of Cloning Human Beings the Council of Europe agreed that the instrumentalisation of human beings through the deliberate creation of genetically identical human beings is contrary to human dignity and thus constitutes a misuse of biology and medicine;
 (11)collaborative efforts to perform human cloning are conducted in ways that affect interstate and even international commerce, and the legal status of cloning will have a great impact on how biotechnology companies direct their resources for research and development;
 (12)at least 23 countries have banned all human cloning, including Canada, France, and Germany; (13)the United Nations has passed a declaration calling for all human cloning to be banned by member nations; and
 (14)cloned human embryos have been created in a few cases, to be destroyed to extract embryonic stem cells; these few successes substantially increase the risk for exploitation of women for human eggs needed to create clones, and continued experimentation makes it more likely that there will be attempts to gestate cloned human embryos to birth.
			3.Prohibition on human cloning
 (a)In GeneralTitle 18, United States Code, is amended by inserting after chapter 15 the following:  16HUMAN CLONING  Sec. 301. Definitions. 302. Prohibition on human cloning. 301.DefinitionsIn this chapter:
 (1)Human cloningThe term human cloning means human asexual reproduction, accomplished by introducing the nuclear material of a human somatic cell into a fertilized or unfertilized oocyte whose nucleus has been removed or inactivated to produce a living organism (at any stage of development) with a human or predominantly human genetic constitution.
 (2)Somatic cellThe term somatic cell means a diploid cell (having a complete set of chromosomes) obtained or derived from a living or deceased human body at any stage of development.
							302.Prohibition on human cloning
 (a)In GeneralIt shall be unlawful for any person or entity, public or private, in or affecting interstate commerce—
 (1)to perform or attempt to perform human cloning; (2)to participate in an attempt to perform human cloning; or
 (3)to ship or receive the product of human cloning for any purpose. (b)ImportationIt shall be unlawful for any person or entity, public or private, to import the product of human cloning for any purpose.
							(c)Penalties
 (1)In generalAny person or entity that is convicted of violating any provision of this section shall be fined under this section or imprisoned not more than 10 years, or both.
 (2)Civil penaltyAny person or entity that is convicted of violating any provision of this section shall be subject to, in the case of a violation that involves the derivation of a pecuniary gain, a civil penalty of not less than $1,000,000 and not more than an amount equal to the amount of the gross gain multiplied by 2, if that amount is greater than $1,000,000.
 (d)Scientific ResearchNothing in this section shall restrict areas of scientific research not specifically prohibited by this section, including research in the use of nuclear transfer or other cloning techniques to produce molecules, DNA, cells other than human embryos, tissues, organs, plants, or animals other than humans..
 (b)Clerical AmendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 15 the following:
				
					
						16.Human Cloning301.
			
